 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER (“Merger Agreement”) dated as of October 31, 2007
by and between NMMS, LLC, a Delaware limited liability company (“Newco”) and
NYFIX MILLENNIUM, L.L.C., a Delaware limited liability company (“Millennium”,
together with Newco being sometimes hereinafter collectively referred to as the
“Constituent Companies”).
 
WHEREAS, Section 18-209 of the Delaware Limited Liability Company Act (the
“DLLCA”) authorizes the merger of one Delaware limited liability company with
and into another Delaware limited liability company; and
 
WHEREAS, Newco is a limited liability company one hundred percent (100%) of the
membership interests in which (the “Newco Interests”) are held by NYFIX
Broker-Dealer Holdings, LLC (“NYFIX BD”); and
 
WHEREAS, Millennium is a limited liability company, eighty percent (80%) of the
membership interests in which are held by NYFIX BD and the remaining twenty
percent (20%) of the membership interests in which are held by other interest
holders (collectively, the “Millennium Interests”); and
 
WHEREAS, the sole member of Newco and members of Millennium holding more than
fifty percent (50%) of the current membership interests in Millennium have
approved the merger of Newco with and into Millennium (the “Merger”) on the
terms and conditions hereinafter set forth, subject to such further approvals
and actions as may be required under the law of the State of Delaware; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
The Merger
 
At the Effective Time in accordance with the provisions of this Merger Agreement
and the DLLCA, Newco shall be merged with and into Millennium and Millennium
shall be the surviving limited liability company (hereafter sometimes referred
to as the “Surviving LLC”) and shall continue its limited liability company
existence under the laws of the State of Delaware.  At the Effective Time the
separate existence of Newco shall cease.  The holder of Newco Interests at the
Effective Time shall be the continuing holder of all Millennium Interests after
the Merger.
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE II
 
Adoption, Execution and Filing of Merger Agreement
 
(a)           The Merger shall not become effective until, and shall become
effective at, 11:59 p.m. on October 31, 2007; provided that, prior to such time,
a certificate of merger shall have been executed and accepted for filing in the
office of the Delaware Secretary of State in accordance with the DLLCA
specifying such effective time.
 
(b)           The date and time when the Merger shall become effective as
described in Section 2(a) above is referred to as the “Effective Time.”
 
ARTICLE III
 
Certificate of Formation; Operating Agreements
 
At the Effective Time:
 
(a)           The certificate of formation of Millennium, as in effect
immediately prior to the Effective Time, shall be the certificate of formation
of the Surviving LLC (the “Certificate of Formation”), and the name of the
Surviving LLC shall be “NYFIX Millennium, L.L.C.”
 
(b)           The operating agreement of Millennium, as in effect immediately
prior to the Effective Time, shall be the operating agreement of the Surviving
LLC (the “Operating Agreement”) until the Operating Agreement shall thereafter
be altered, amended or repealed in accordance with the DLLCA, the Certificate of
Formation of the Surviving LLC and the Operating Agreement.
 
ARTICLE IV
 
Officers
 
Each director and officer of Millennium in office at the Effective Time shall
continue to be a director or officer of the Surviving LLC and shall hold office
from the Effective Time until his or her successor shall have been duly elected
and qualified, or as otherwise provided in the Operating Agreement.
 
ARTICLE V
 
Manner of Exchanging or Converting Interests
 
At the Effective Time:
 
(a)           Conversion of Newco Interests.  At the Effective Time, the Newco
Interests  outstanding shall be converted into one hundred percent (100%) of the
membership interests in the Surviving LLC.
 
(b)           Millennium Interests Converted into Right to Receive $72.727 Per
Unit.  At the Effective Time, each Millennium Interest that shall be outstanding
shall by virtue of the Merger and without further action be deemed cancelled and
shall be converted into the right to receive, without interest, Seventy-Two and
727/000 Dollars ($72.727) per Unit of Millennium Interests (the “Merger
Consideration”); provided, however, that the holder of Newco Interests shall not
receive the Merger Consideration for its Units of Millennium Interests and in
lieu thereof NYFIX BD shall receive interests in the Surviving LLC pursuant to
Section 5(a) above as consideration for the Merger.
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
(c)           Surrender of Certificates.  After the Effective Time each holder
of an outstanding certificate representing Units of Millennium Interests shall
surrender the same to the Surviving Company for cancellation.
 
ARTICLE VI
 
Constituent Companies
 
At the Effective Time, the Surviving LLC shall thereupon and thereafter possess
all the properties, assets, rights, patents, trademarks, licenses,
registrations, privileges, powers, franchises and immunities of the Constituent
Companies.  All debts, liabilities and obligations of the Constituent Companies
shall become the debts, liabilities and obligations of the Surviving LLC; all
rights of creditors and all liens on any property of the Constituent Companies
shall be preserved unimpaired; and all debts, liabilities and obligations of the
Constituent Companies shall thereafter attach to the Surviving LLC and may be
enforced against the Surviving LLC to the same extent as if said debts,
liabilities and obligations had been incurred or contracted by the Surviving
LLC.
 
ARTICLE VII
 
Termination and Amendment
 
(a)           Termination.  This Merger Agreement may be terminated and the
Merger may be abandoned for any reason at any time prior to the Effective Time
by the mutual consent of the sole member of Newco, on the one hand, and the
holders of more than fifty percent (50%) of the current Millennium Interests, on
the other hand.
 
(b)           Amendment.  By mutual consent of the sole member of Newco, on the
one hand, and the holders of more than fifty percent (50%) of the current
Millennium Interests, on the other hand, the Constituent Companies may amend,
modify and/or supplement this Merger Agreement; provided, however, that this
Merger Agreement may not be so amended, modified, or supplemented except
pursuant to an instrument in writing executed and delivered on behalf of the
Constituent Companies, which instrument, when so executed and delivered, shall
thereupon become a part of this Merger Agreement.
 
ARTICLE VIII
 
Miscellaneous
 
(a)           Counterparts.  This Merger Agreement may be executed in multiple
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
 
- 3 -

--------------------------------------------------------------------------------


 
(b)           Governing Law.  This Merger Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
 
(c)           Other Actions.  Subject to the other provisions of this Merger
Agreement, each of the Constituent Companies agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be necessary or desirable to consummate the transactions
contemplated by this Merger Agreement.
 
(d)           Headings.  The headings contained in this Merger Agreement are
inserted for convenience of reference only and are not intended to be part of,
or affect the meaning or interpretation of, the Merger Agreement.
 
(e)           Notices.  Any notice, request, instruction or other communication
to be given by any party hereto to the other shall be in writing and shall be
delivered personally or sent by registered mail, postage prepaid, to such
address as such party may designate by written notice to the party giving such
notice.
 


 
*  *  *  *

- 4 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Merger Agreement
to be signed in its limited liability company name by an authorized
representative of such Constituent Company, all as of the date first above
written.
 

  NMMS, LLC                  
 
By:
NYFIX BROKER-DEALER HOLDINGS, LLC, its sole member
         

       
 
By:
/s/ Anthony Portelli       Name: Anthony Portelli        Title: Sole Manager   
               

 
NYFIX MILLENNIUM, L.L.C.
                 
 
By:
/s/ Steven R. Vigliotti       Name: Steven R. Vigliotti        Title: Chief
Financial Officer           

 
 
















 

 






[Signature Page for Agreement and Plan of Merger of NNMS, LLC and NYFIX
Millennium, LLC dated as of October 31, 2007]

- 5 -